



Exhibit 10.2
TOLL BROTHERS, INC.
2019 OMNIBUS INCENTIVE PLAN
1.Purpose. The purpose of the Toll Brothers, Inc. 2019 Omnibus Incentive Plan is
to provide a means through which the Company and the other members of the
Company Group may attract and retain key personnel, and to provide a means
whereby directors, officers, employees, consultants, and advisors of the Company
and the other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, including incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.
2.    Definitions. The following definitions shall be applicable throughout the
Plan.
(a)    “Absolute Share Limit” has the meaning given to such term in Section 5(b)
of the Plan.
(b)    “Adjustment Event” has the meaning given to such term in Section 11(a) of
the Plan.
(c)    “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract, or otherwise.
(d)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award, and Other Cash-Based Award
granted under the Plan.
(e)    “Award Agreement” means the document or documents by which each Award
(other than an Other Cash-Based Award) is evidenced, which may be in written or
electronic form.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, a Participant’s (i) substantial failure or refusal
to perform the duties or responsibilities of the Participant’s job as required
by the Service Recipient; (ii) material violation of any fiduciary duty owed to
the Service Recipient or any other member of the Company Group; (iii) conviction
of, or entry of a plea of nolo contendere with respect to, a felony;
(iv) conviction of, or entry of a plea of nolo contendere with respect to, a
misdemeanor which involves dishonesty, fraud or morally repugnant behavior;
(v) dishonesty; (vi) theft; (vii) material violation of Company rules or policy;
or (viii) other egregious or morally repugnant conduct that has, or could have,
a serious and detrimental impact on the Service Recipient or any other member of
the Company Group, their Affiliates, or their respective employees. The
Committee, in its sole and absolute discretion, shall determine Cause.
(h)    “Change in Control” means:
(i)    The consummation of a sale or other disposition of all or substantially
all of the assets of the Company;
(ii)    The consummation of a merger or consolidation of the Company with or
into another corporation, other than, in either case, a merger or consolidation
of the Company in which holders of shares of Common Stock immediately prior to
the merger or consolidation will hold at least a majority of the ownership of
common stock of the surviving corporation (and, if one class of common stock is
not the only class of voting securities entitled to vote on the election of
directors of the surviving corporation, a majority of the voting power of the
surviving corporation’s voting securities) immediately after the merger or
consolidation, which common stock (and, if applicable, voting securities) is to
be held in substantially the




--------------------------------------------------------------------------------

2


same proportion as such holders’ ownership of Common Stock immediately before
the merger or consolidation;
(iii)    the date any Person (other than (A) the Company or any of its
Subsidiaries or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries or (B) any Person who, on
the Effective Date, shall have been the beneficial owner of at least 15% of the
outstanding Common Stock) shall have become the beneficial owner of, or shall
have obtained voting control over, more than 50% of the outstanding shares of
Common Stock; or
(iv)    the first day after the Effective Date when directors are elected such
that a majority of the Board shall have been members of the Board for less than
24 months, unless the nomination for election of each new director who was not a
director at the beginning of such 24-month period was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period.
(i)    “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section,
regulations, or guidance.
(j)    “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.
(k)    “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
(l)    “Company” means Toll Brothers, Inc., a Delaware corporation, and any
successor thereto.
(m)    “Company Group” means, collectively, the Company and its Subsidiaries.
(n)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.
(o)    “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.
(p)    “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause;
(iii) a breach by the Participant of any restrictive covenant by which such
Participant is bound, including, without limitation, any covenant not to compete
or not to solicit, in any agreement with any member of the Company Group; or
(iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.
(q)    “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment,
consulting or service agreement between the Participant and the Service
Recipient in effect at the time of such Termination; or (ii) in the absence of
any such employment, consulting or service agreement (or the absence of any
definition of “Disability” contained therein), a condition entitling the
Participant to receive benefits under a long-term disability plan of the Service
Recipient or other member of the Company Group in which such Participant is
eligible to participate, or, in the absence of such a plan, the complete and
permanent inability of the Participant by reason of illness or accident to
perform the duties of the position at which the Participant was employed or
served when such disability commenced. Any determination of whether Disability
exists in the absence of a long-term disability plan shall be made by the
Company (or its designee) in its sole and absolute discretion.




--------------------------------------------------------------------------------

3


(r)    “Effective Date” means the date the Company’s stockholders approve the
Plan.
(s)    “Eligible Person” means any: (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above, has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.
(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.
(u)    “Exercise Price” has the meaning given to such term in Section 7(b) of
the Plan.
(v)    “Fair Market Value” means, on a given date: (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last-sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last-sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock.
(w)    “GAAP” has the meaning given to such term in Section 7(d) of the Plan.
(x)    “Immediate Family Members” has the meaning given to such term in
Section 13(b) of the Plan.
(y)    “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(z)    “Indemnifiable Person” has the meaning given to such term in Section 4(e)
of the Plan.
(aa)    “Minimum Vesting Condition” means, with respect to any Award settled in
shares of Common Stock, that vesting of (or lapsing of restrictions on) such
Award does not occur earlier than the first anniversary of the Date of Grant,
other than (i) in connection with a Change in Control; (ii) as a result of a
Participant’s death, retirement or Disability or Termination by the Service
Recipient without Cause; or (iii) with respect to any Award granted to a
Non-Employee Director; provided, however, that notwithstanding the foregoing,
Awards that result in the issuance of an aggregate of up to 5% of the Absolute
Share Limit may be granted to any one or more Eligible Persons without regard to
such Minimum Vesting Condition. The Minimum Vesting Condition will not prevent
the Committee from accelerating the vesting of any Award in accordance with any
of the provisions set forth in this Plan.
(bb)    “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(cc)    “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.
(dd)    “Option” means an Award granted under Section 7 of the Plan.




--------------------------------------------------------------------------------

4


(ee)    “Option Period” has the meaning given to such term in Section 7(c) of
the Plan.
(ff)    “Other Cash-Based Award” means an Award that is granted under Section 10
of the Plan that is denominated and/or payable in cash.
(gg)    “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, or Restricted Stock Unit that is granted
under Section 10 of the Plan and is (i) payable by delivery of Common Stock
and/or (ii) measured by reference to the value of Common Stock.
(hh)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.
(ii)    “Performance Targets” means the attainment of specific levels of
performance of the Company (and/or one members of the Company Group, divisions
or operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing), which may be
determined in accordance with GAAP or on a non-GAAP basis on the specified
measures, including, but not limited to: (i) debt ratings; (ii) debt to capital
ratio; (iii) generation of cash; (iv) issuance of new debt; (v) establishment of
new credit facilities; (vi) retirement of debt; (vii) return measures
(including, but not limited to, return on assets, return on capital, return on
equity); (viii) attraction of new capital; (ix) cash flow; (x) earnings per
share; (xi) net income; (xii) pre-tax income; (xiii) pre-tax pre-bonus income;
(xiv) operating income; (xv) gross revenue; (xvi) net revenue; (xvii) gross
homebuilding margin; (xviii) net margin; (xix) pre-tax margin; (xx) share price;
(xxi) total stockholder return; (xxii) acquisition or disposition of assets;
(xxiii) acquisition or disposition of companies, entities or businesses;
(xxiv) creation of new performance and compensation criteria for key personnel;
(xxv) recruiting and retaining key personnel; (xxvi) customer satisfaction;
(xxvii) employee morale; (xxviii) hiring of strategic personnel;
(xxix) development and implementation of Company policies, strategies and
initiatives; (xxx) creation of new joint ventures; (xxxi) new contracts signed;
(xxxii) increasing the Company’s public visibility and corporate reputation;
(xxxiii) development of corporate brand name; (xxxiv) overhead cost reductions;
(xxxv) unit deliveries; or (xxxvi) any combination of or variations on the
foregoing. Any one or more of the aforementioned performance criteria may be
stated as a percentage of another performance criteria, or used on an absolute
or relative basis to measure the performance of one or more members of the
Company Group as a whole or any divisions or operational and/or business units,
product lines, brands, business segments, administrative departments of the
Company and/or one or more members of the Company Group or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Targets may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its sole
discretion, deems appropriate, or as compared to various stock market indices.
Performance Targets may be based on the Participant’s attainment of business
objectives with respect to any of the criteria set forth in this Section 2(ii),
or implementing policies and plans, negotiating transactions, developing
long-term business goals or exercising managerial responsibility.
(jj)    “Permitted Transferee” has the meaning given to such term in Section
13(b) of the Plan.
(kk)    “Person” means any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(ll)    “Plan” means this Toll Brothers, Inc. 2019 Omnibus Incentive Plan, as it
may be amended and/or restated from time to time.
(mm)    “Prior Plans” means, collectively, the (i) Toll Brothers, Inc. Stock
Incentive Plan for Employees (2014) and (ii) Toll Brothers, Inc. Stock Incentive
Plan for Non-Executive Directors (2016).
(nn)    “Prior Plan Award” means an equity award granted under either of the
Prior Plans which remains outstanding as of the Effective Date.




--------------------------------------------------------------------------------

5


(oo)    “Qualifying Director” means a Person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.
(pp)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.
(qq)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.
(rr)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities, or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.
(ss)    “SAR Period” has the meaning given to such term in Section 8(c) of the
Plan.
(tt)    “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations, or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations, or guidance.
(uu)    “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.
(vv)    “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.
(ww)    “Strike Price” has the meaning given to such term in Section 8(b) of the
Plan.
(xx)    “Subsidiary” means, with respect to any specified Person:
(i)    any corporation, association, or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); and
(ii)    any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof).
(yy)    “Sub-Plans” means any sub-plan to this Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
jurisdiction of the United States of America, with each such sub-plan designed
to comply with local laws applicable to offerings in such foreign jurisdictions.
Although any Sub-Plan may be designated a separate and independent plan from the
Plan in order to comply with applicable local laws, the Absolute Share Limit and
the other limits specified in Section 5(b) of the Plan shall apply in the
aggregate to the Plan and any Sub-Plan adopted hereunder.
(zz)    “Substitute Awards” has the meaning given to such term in Section 5(f)
of the Plan.




--------------------------------------------------------------------------------

6


(aaa)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or Disability).
3.    Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth anniversary of the Effective Date;
provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.    Administration.
(a)    General. The Committee shall administer the Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan), it is intended
that each member of the Committee shall, at the time such member takes any
action with respect to an Award under the Plan that is intended to qualify for
the exemptions provided by Rule 16b-3 promulgated under the Exchange Act, be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.
(b)    Committee Authority. Subject to the provisions of the Plan and applicable
law, the Committee shall have the sole and plenary authority, in addition to
other express powers and authorizations conferred on the Committee by the Plan,
to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of shares of Common Stock
to be covered by, or with respect to which payments, rights, or other matters
are to be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards, or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) determine whether,
to what extent, and under what circumstances the delivery of cash, shares of
Common Stock, other securities, other Awards, or other property and other
amounts payable with respect to an Award shall be deferred either automatically
or at the election of the Participant or of the Committee; (vii) interpret,
administer, reconcile any inconsistency in, correct any defect in, and/or supply
any omission in the Plan and any instrument or agreement relating to, or Award
granted under, the Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of the Plan; (ix) adopt Sub-Plans; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
(c)    Delegation. Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any Person or Persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any member of the Company Group the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election
which is the responsibility of, or which is allocated to, the Committee herein,
and which may be so delegated as a matter of law, except for grants of Awards to
Non-Employee Directors. Notwithstanding the foregoing in this Section 4(c), it
is intended that any action under the Plan intended to qualify for an exemption
provided by Rule 16b-3 promulgated under the Exchange Act related to Persons who
are subject to Section 16 of the Exchange Act will be taken only by the Board or
by a committee or subcommittee of two or more Qualifying Directors. However, the
fact that any member of such committee or subcommittee shall fail to qualify as
a Qualifying Director shall not invalidate any action that is otherwise valid
under the Plan.
(d)    Finality of Decisions. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any Award or any Award Agreement shall be within the
sole discretion of the Committee, may be made at any time, and shall be final,




--------------------------------------------------------------------------------

7


conclusive, and binding upon all Persons, including, without limitation, any
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.
(e)    Indemnification. No member of the Board, the Committee, or any employee
or agent of any member of the Company Group (each such Person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or omission). Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Indemnifiable Person in connection with or
resulting from any action, suit, or proceeding to which such Indemnifiable
Person may be a party or in which such Indemnifiable Person may be involved by
reason of any action taken or omitted to be taken or determination made with
respect to the Plan or any Award hereunder and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit, or proceeding against such Indemnifiable
Person, and the Company shall advance to such Indemnifiable Person any such
expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined, as provided below, that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit, or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts, omissions, or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract, or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.
(f)    Board Authority. Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted. In any such case, the Board shall have all the authority granted to the
Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    Grants. The Committee may, from time to time, grant Awards to one or more
Eligible Persons. All Awards granted under the Plan shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee, including, without limitation, attainment
of Performance Targets, subject to the Minimum Vesting Condition.
(b)    Share Reserve and Limits. Awards granted under the Plan shall be subject
to the following limitations: (i) subject to Section 11 of the Plan and Section
5(d) below, no more than 7,400,000 shares of Common Stock (the “Absolute Share
Limit”) shall be available for Awards under the Plan; (ii) subject to Section 11
of the Plan, no more than the number of shares of Common Stock equal to the
Absolute Share Limit may be issued in the aggregate pursuant to the exercise of
Incentive Stock Options granted under the Plan; and (iii) the maximum number of
shares of Common Stock subject to Awards granted during a single calendar year
to any Non-Employee Director, taken together with any cash fees paid to such
Non-Employee Director during such calendar year, shall not exceed a total value
of $1,000,000 (calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes).




--------------------------------------------------------------------------------

8


(c)    Share Counting. When (i) an Option or Stock Appreciation Right is granted
under the Plan, the maximum number of shares subject to the Option or Stock
Appreciation Right will be counted against the Absolute Share Limit as one share
for every share subject to such Option or Stock Appreciation Right, regardless
of the actual number of shares (if any) used to settle such Option or Stock
Appreciation Right upon exercise; and (ii) an Award other than an Option or
Stock Appreciation Right is granted under the Plan, the maximum number of shares
subject to the Award will be counted against the Absolute Share Limit as two
shares for every share subject to such Award, regardless of the actual number of
shares (if any) used to settle such Award. The issuance of shares or the payment
of cash upon the exercise of an Award or in consideration of the cancellation or
termination of an Award shall reduce the total number of shares available under
the Plan, as applicable. If shares are not issued or are withheld from payment
of an Award to satisfy tax obligations with respect to the Award, such shares
will not be added back to the Absolute Share Limit, but rather will count
against the Absolute Share Limit.
(d)    Forfeited or Terminated Awards. To the extent that an Award granted under
this Plan or a Prior Plan Award expires or is canceled, forfeited or terminated,
in whole or in part, (including, without limitation, for failure to achieve
service vesting and/or performance vesting conditions) without issuance to the
holder thereof of shares of Common Stock to which the Award or Prior Plan Award
related or cash or other property in lieu thereof, the unissued shares of Common
Stock will again be available for grant under the Plan; provided, that, in any
such case, the number of shares again available for grant under the Plan shall
be the number of shares previously counted against the Absolute Share Limit (or,
in the case of a Prior Plan Award, the number of shares that would have been
counted against the Absolute Share Limit if such Prior Plan Award had been
granted under this Plan) with respect to such unissued shares of Common Stock to
which such Award or Prior Plan Award related, as determined in accordance with
Section 5(c).
(e)    Source of Shares. Shares of Common Stock issued by the Company in
settlement of Awards may be authorized and unissued shares, shares of Common
Stock held in the treasury of the Company, shares of Common Stock purchased on
the open market or by private purchase, or a combination of the foregoing.
(f)    Substitute Awards. Awards may, in the sole discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
Awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Absolute Share Limit; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding Options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of shares of Common Stock available for Awards of Incentive
Stock Options under the Plan. Subject to applicable stock exchange requirements,
available shares of Common Stock under a stockholder-approved plan of an entity
directly or indirectly acquired by the Company or with which the Company
combines (as appropriately adjusted to reflect the acquisition or combination
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Common Stock available for issuance under the Plan.
6.    Eligibility. Participation in the Plan shall be limited to Eligible
Persons.
7.    Options.
(a)    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of Section
422(b)(1) of the Code; provided, that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a




--------------------------------------------------------------------------------

9


Nonqualified Stock Option unless and until such approval is obtained. In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to, and comply with, such rules as may be prescribed by Section 422
of the Code. If for any reason an Option intended to be an Incentive Stock
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Option or portion thereof
shall be regarded as a Nonqualified Stock Option appropriately granted under the
Plan.
(b)    Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.
(c)    Vesting and Expiration; Termination. Options shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee including, without limitation, those set
forth in Section 5(a) of the Plan; provided, however, that notwithstanding any
such vesting dates or events, the Committee may in its sole discretion
accelerate the vesting of any Options at any time and for any reason. Options
shall expire upon a date determined by the Committee, not to exceed ten years
from the Date of Grant (the “Option Period”). Notwithstanding the foregoing, in
no event shall the Option Period exceed five years from the Date of Grant in the
case of an Incentive Stock Option granted to a Participant who on the Date of
Grant owns stock representing more than 10% of the voting power of all classes
of stock of any member of the Company Group. The terms and conditions with
respect to the treatment of Options in the event of a Participant’s Termination
shall be determined by the Committee and reflected in the applicable Award
Agreement.
(d)    Method of Exercise and Form of Payment. No shares of Common Stock shall
be issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to any Federal, state, local, and non-U.S.
income, employment, and any other applicable taxes required to be withheld.
Options which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price. The Exercise Price shall be
payable: (i) in cash, check, cash equivalent, and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that is needed to pay the Exercise
Price. Any fractional shares of Common Stock shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any share of Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such share of Common
Stock before the later of (i) the date that is two years after the Date of Grant
of the Incentive Stock Option, or (ii) the date that is one year after the date
of exercise of the Incentive Stock Option. The Company may, if determined by the
Committee and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any share of Common
Stock acquired pursuant to the




--------------------------------------------------------------------------------

10


exercise of an Incentive Stock Option until the end of the period described in
the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such share of Common Stock.
(f)    Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may be
amended from time to time, or any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or traded.
8.    Stock Appreciation Rights.
(a)    General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)    Strike Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.
(c)    Vesting and Expiration; Termination. A SAR granted in connection with an
Option shall become exercisable and shall expire according to the same vesting
schedule and expiration provisions as the corresponding Option. A SAR granted
independent of an Option shall vest and become exercisable in such manner and on
such date or dates or upon such event or events as determined by the Committee
including, without limitation, those set forth in Section 5(a) of the Plan;
provided, however, that notwithstanding any such vesting dates or events, the
Committee may, in its sole discretion, accelerate the vesting of any SAR at any
time and for any reason. SARs shall expire upon a date determined by the
Committee, not to exceed ten years from the Date of Grant (the “SAR Period”).
The terms and conditions with respect to the treatment of SARs in the event of a
Participant’s Termination shall be determined by the Committee and reflected in
the applicable Award Agreement.
(d)    Method of Exercise. SARs which have become exercisable may be exercised
by delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.
(e)    Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local, and non-U.S. income, employment, and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.
9.    Restricted Stock and Restricted Stock Units.
(a)    General. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
(b)    Stock Certificates and Book-Entry Notation; Escrow or Similar
Arrangement. Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued




--------------------------------------------------------------------------------

11


or shall cause share(s) of Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 13(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, a
Participant generally shall have the rights and privileges of a stockholder as
to shares of Restricted Stock, including, without limitation, the right to vote
such Restricted Stock. To the extent shares of Restricted Stock are forfeited,
any stock certificates issued to the Participant evidencing such shares shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect thereto shall terminate without further obligation on
the part of the Company. A Participant shall have no rights or privileges as a
stockholder as to Restricted Stock Units.
(c)    Vesting; Termination. The Restricted Period with respect to Restricted
Stock and Restricted Stock Units shall lapse in such manner and on such date or
dates or upon such event or events as determined by the Committee including,
without limitation, those set forth in Section 5(a) of the Plan; provided,
however, that notwithstanding any such dates or events, the Committee may, in
its sole discretion, accelerate the vesting of any Restricted Stock or
Restricted Stock Unit or the lapsing of any applicable Restricted Period at any
time and for any reason. The terms and conditions with respect to the treatment
of Restricted Stock or Restricted Stock Units, as applicable, in the event of a
Participant’s Termination shall be determined by the Committee and reflected in
the applicable Award Agreement.
(d)    Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration the Company shall issue to the Participant or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
(ii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units or (B) defer the issuance of shares of Common Stock (or cash or part
cash and part shares of Common Stock, as the case may be) beyond the expiration
of the Restricted Period if such extension would not cause adverse tax
consequences under Section 409A of the Code. If a cash payment is made in lieu
of issuing shares of Common Stock in respect of such Restricted Stock Units, the
amount of such payment shall be equal to the Fair Market Value per share of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to such Restricted Stock Units.
(e)    Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:




--------------------------------------------------------------------------------

12


TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE TOLL BROTHERS, INC. 2019 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED STOCK AWARD AGREEMENT BETWEEN TOLL BROTHERS, INC. AND THE
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF TOLL BROTHERS, INC.
10.    Other Equity-Based Awards and Other Cash-Based Awards. The Committee may
grant Other Equity-Based Awards and Other Cash-Based Awards under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts and
dependent on such conditions as the Committee shall from time to time in its
sole discretion determine including, without limitation, those set forth in
Section 5(a) of the Plan. Each Other Equity-Based Award granted under the Plan
shall be evidenced by an Award Agreement and each Other Cash-Based Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time. Each Other Equity-Based Award or Other Cash-Based Award, as
applicable, so granted shall be subject to such conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement or other form
evidencing such Award, including, without limitation, those set forth in Section
13(c) of the Plan.
11.    Changes in Capital Structure and Similar Events. Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Other Cash-Based Awards):
(a)    General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities, or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase, or exchange of shares of Common Stock or
other securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control), or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations, or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of: (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub‑Plan; and (C) the terms of any
outstanding Award, including, without limitation, (I) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or Strike Price with respect
to any Award; or (III) any applicable performance measures; provided, that in
the case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring. Any adjustment under this Section 11 shall be conclusive and
binding for all purposes.
(b)    Adjustment Events. Without limiting the foregoing, except as may
otherwise be provided in an Award Agreement, in connection with any Adjustment
Event, the Committee may, in its sole discretion, provide for any one or more of
the following:
(i)    substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the exercisability of, lapse of restrictions on, or termination
of Awards, or a period of time (which shall not be required to be more than ten
days) for Participants to exercise outstanding Awards prior to the occurrence of
such event (and any such Award not so exercised shall terminate upon the
occurrence of such event); and




--------------------------------------------------------------------------------

13


(ii)    subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, cancellation of any one or more outstanding
Awards and payment to the holders of such Awards that are vested as of such
cancellation (including, without limitation, any Awards that would vest as a
result of the occurrence of such event but for such cancellation or for which
vesting is accelerated by the Committee in connection with such event) the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor), or, in the case of Restricted
Stock, Restricted Stock Units, or Other Equity‑Based Awards that are not vested
as of such cancellation, a cash payment or equity subject to deferred vesting
and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof.
Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).
(c)    Other Requirements. Prior to any payment or adjustment contemplated under
this Section 11, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.
(d)    Fractional Shares. Any adjustment provided under this Section 11 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.
(e)    Binding Effect. Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 11 shall be conclusive
and binding for all purposes.
12.    Amendments and Termination.
(a)    Amendment and Termination of the Plan. The Board may amend, alter,
suspend, discontinue, or terminate the Plan or any portion thereof at any time;
provided, that no such amendment, alteration, suspension, discontinuation, or
termination shall be made without stockholder approval if: (i) such approval is
necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or quoted); (ii) it would materially
increase the number of securities which may be issued under the Plan (except for
increases pursuant to Section 5 or 11 of the Plan), or (iii) it would materially
modify the requirements for participation in the Plan; provided, further, that
any such amendment, alteration, suspension, discontinuance, or termination that
would materially and adversely affect an Award holder’s rights with respect to a
previously granted and outstanding Award shall not to that extent be effective
without the consent of the affected holder of such Award. Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 12(b) of
the Plan without stockholder approval.




--------------------------------------------------------------------------------

14


(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel, or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 11,
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect an Award
holder’s rights with respect to a previously granted and outstanding Award shall
not to that extent be effective without the consent of the affected holder of
such Award; provided, further, that without stockholder approval, except as
otherwise permitted under Section 11 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR; (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash payment that is greater than
the intrinsic value (if any) of the canceled Option or SAR; and (iii) the
Committee may not take any other action which is considered a “repricing” for
purposes of the stockholder approval rules of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or quoted.
13.    General.
(a)    Award Agreements. Each Award (other than an Other Cash-Based Award) under
the Plan shall be evidenced by an Award Agreement, which shall be delivered to
the Participant to whom such Award was granted and shall specify the terms and
conditions of the Award and any rules applicable thereto, including, without
limitation, the effect on such Award of the death, Disability, or Termination of
a Participant, or of such other events as may be determined by the Committee.
For purposes of the Plan, an Award Agreement may be in any such form (written or
electronic) as determined by the Committee (including, without limitation, a
Board or Committee resolution, an employment agreement, a notice, a certificate,
or a letter) evidencing the Award. The Committee need not require an Award
Agreement to be signed by the Participant or a duly authorized representative of
the Company.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by applicable law) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer, or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer, or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any Person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.




--------------------------------------------------------------------------------

15


(iii)    The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan or in any
applicable Award Agreement to a Participant shall be deemed to refer to the
Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Common Stock to be acquired pursuant
to the exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) neither the Committee nor the Company shall be required to
provide any notice to a Permitted Transferee, whether or not such notice is or
would otherwise have been required to be given to the Participant under the Plan
or otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
(c)    Dividends and Dividend Equivalents.
(i)    The Committee may, in its sole discretion, provide a Participant as part
of an Award with dividends, dividend equivalents, or similar payments in respect
of Awards, payable in cash, shares of Common Stock, other securities, other
Awards or other property, on a current or deferred basis, on such terms and
conditions as may be determined by the Committee in its sole discretion,
including, without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards;
provided, that no dividends or dividend equivalents shall be payable in respect
of outstanding (A) Options or SARs or (B) unearned Awards subject to performance
vesting conditions (other than or in addition to the passage of time) (although
dividends and dividend equivalents may be accumulated in respect of unearned
Awards and paid within 30 days after such Awards are earned and become payable
or distributable).
(ii)    Without limiting the foregoing, unless otherwise provided in the Award
Agreement, any dividend otherwise payable in respect of any share of Restricted
Stock that remains subject to vesting conditions at the time of payment of such
dividend shall be retained by the Company, remain subject to the same vesting
conditions as the share of Restricted Stock to which the dividend relates and
shall be delivered (without interest) to the Participant within 30 days
following the date on which such restrictions on such Restricted Stock lapse
(and the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate).
(iii)    To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units shall be entitled to be credited with dividend equivalent
payments (upon the payment by the Company of dividends on shares of Common
Stock) either in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends
(and interest may, in the sole discretion of the Committee, be credited on the
amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable within 30 days of the date
that the underlying Restricted Stock Units are settled following the date on
which the Restricted Period lapses with respect to such Restricted Stock Units,
and if such Restricted Stock Units are forfeited, the Participant shall have no
right to such dividend equivalent payments (or interest thereon, if applicable).
(d)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or one or more of
its Subsidiaries, as applicable, an amount in cash (by check or wire transfer)
equal to the aggregate amount of any income, employment, and/or other applicable
taxes that are statutorily required to be withheld in respect of an Award.
Alternatively, the Company or any of its Subsidiaries may elect, in its sole
discretion, to satisfy this




--------------------------------------------------------------------------------

16


requirement by withholding such amount from any cash compensation or other cash
amounts owing to a Participant.
(ii)    Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, permit or require a Participant to satisfy all or
any portion of the minimum income, employment, and/or other applicable taxes
that are statutorily required to be withheld with respect to an Award by: (A)
the delivery of shares of Common Stock (which are not subject to any pledge or
other security interest) that have been both held by the Participant and vested
for at least six months (or such other period as established from time to time
by the Committee in order to avoid adverse accounting treatment under applicable
accounting standards) having an aggregate Fair Market Value equal to such
minimum statutorily required withholding liability (or portion thereof); or (B)
having the Company withhold from the shares of Common Stock otherwise issuable
or deliverable to, or that would otherwise be retained by, the Participant upon
the grant, exercise, vesting, or settlement of the Award, as applicable, a
number of shares of Common Stock with an aggregate Fair Market Value equal to an
amount, subject to clause (iii) below, not in excess of such minimum statutorily
required withholding liability (or portion thereof).
(iii)    The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow
Participants to satisfy, pursuant to an Award Agreement or otherwise, in whole
or in part, any additional income, employment, and/or other applicable taxes
payable by them with respect to an Award by electing to have the Company
withhold from the shares of Common Stock otherwise issuable or deliverable to,
or that would otherwise be retained by, a Participant upon the grant, exercise,
vesting, or settlement of the Award, as applicable, shares of Common Stock
having an aggregate Fair Market Value that is greater than the applicable
minimum required statutory withholding liability (but such withholding may in no
event be in excess of the maximum statutory withholding amount(s) in a
Participant’s relevant tax jurisdictions).


(e)    Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that the Company and its Affiliates
can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.
(f)    No Claim to Awards; No Rights to Continued Employment or Service; Waiver.
No employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on, or after the Date of Grant.




--------------------------------------------------------------------------------

17


(g)    International Participants. With respect to Participants who reside or
work outside of the United States of America, the Committee may, in its sole
discretion, amend the terms of the Plan and create or amend Sub-Plans or amend
outstanding Awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant or any member of the Company Group.
(h)    Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation,
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant undergoes a Termination, but such Participant continues to
provide services to the Company Group in a non-employee capacity, such change in
status shall not be considered a Termination for purposes of the Plan. Further,
unless otherwise determined by the Committee, in the event that any Service
Recipient ceases to be a member of the Company Group (by reason of sale,
divestiture, spin-off, or other similar transaction), unless a Participant’s
employment or service is transferred to another entity that would constitute a
Service Recipient immediately following such transaction, such Participant shall
be deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.
(i)    No Rights as a Stockholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of shares of Common Stock which are subject to Awards
hereunder until such shares have been issued or delivered to such Person.
(j)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in shares of Common Stock
or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop‑transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations, and other requirements of the
Securities and Exchange Commission and any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted,
and any other applicable Federal, state, local, or non-U.S. laws, rules,
regulations, and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
certificates representing shares of Common Stock or other securities of any
member of the Company Group issued under the Plan to make appropriate reference
to such restrictions or may cause such Common Stock or other securities of any
member of the Company Group issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add, at any time, any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would




--------------------------------------------------------------------------------

18


make the Company’s acquisition of shares of Common Stock from the public
markets, the Company’s issuance of Common Stock to the Participant, the
Participant’s acquisition of Common Stock from the Company, and/or the
Participant’s sale of Common Stock to the public markets, illegal,
impracticable, or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, the Company shall, subject
to any limitations or reductions as may be necessary to comply with Section 409A
of the Code: (A) pay to the Participant an amount equal to the excess of (I) the
aggregate Fair Market Value of the shares of Common Stock subject to such Award
or portion thereof canceled (determined as of the applicable exercise date, or
the date that the shares would have been vested or issued, as applicable), over
(II) the aggregate Exercise Price or Strike Price (in the case of an Option or
SAR, respectively) or any amount payable as a condition of issuance of shares of
Common Stock (in the case of any other Award), with such amount being delivered
to the Participant as soon as practicable following the cancellation of such
Award or portion thereof or (B) in the case of Restricted Stock, Restricted
Stock Units, or Other Equity-Based Awards, provide the Participant with a cash
payment or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to such Restricted Stock, Restricted Stock
Units, or Other Equity-Based Awards, or the underlying shares in respect
thereof.
(k)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee (or its designee in accordance with Section 4(c) of the Plan)
in writing prior to the making of such election. If a Participant, in connection
with the acquisition of shares of Common Stock under the Plan or otherwise, is
expressly permitted to make such election and the Participant makes the
election, the Participant shall notify the Company of such election within ten
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to Section 83(b) of the Code or other applicable provision.
(l)    Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.
(m)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity‑based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
(n)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.
(o)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the




--------------------------------------------------------------------------------

19


Company Group and/or any other information furnished in connection with the Plan
by any agent of the Company or the Committee or the Board, other than himself or
herself.
(p)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.
(q)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws’ provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.
(r)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person,
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
(s)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation, or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.
(t)    Section 409A of the Code.
(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of
Section 409A of the Code, each of the payments that may be made in respect of
any Award granted under the Plan is designated as a separate payment.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six-month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.
(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred




--------------------------------------------------------------------------------

20


compensation” subject to Section 409A of the Code) are accelerated upon the
occurrence of (A) a Change in Control, no such acceleration shall be permitted
unless the event giving rise to the Change in Control satisfies the definition
of a change in the ownership or effective control of a corporation, or a change
in the ownership of a substantial portion of the assets of a corporation
pursuant to Section 409A of the Code or (B) a Disability, no such acceleration
shall be permitted unless the Disability also satisfies the definition of
“Disability” pursuant to Section 409A of the Code.
(u)    Clawback/Repayment. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
unless otherwise determined by the Committee, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.
(v)    Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)    cancellation of any or all of such Participant’s outstanding Awards; or
(ii)    forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and repayment of any such gain promptly to the Company.
(w)    Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile, or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.
(x)    Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.


